Filed 6/13/22 P. v. Acevedo CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                          H047973
                                                                     (Santa Cruz County
             Plaintiff and Respondent,                                Super. Ct. No. F28614)

             v.

 LUCIANO ACEVEDO,

             Defendant and Appellant.



                                              I. INTRODUCTION
         Defendant Luciano Acevedo was convicted by jury of second degree murder (Pen.
Code, § 187, subd. (a))1 and assault with a firearm (§ 245, subd. (a)(2)). The jury found
that, in the commission of the murder, defendant personally and intentionally discharged
a firearm and proximately caused death (§ 12022.53, subds. (b), (c) & (d)). The jury also
found that defendant personally used a firearm (§ 12022.5, subd. (a)) in the commission
of the assault. Further, the trial court found that defendant had a prior serious felony
conviction that also qualified as a strike (§ 667, subds. (a)(1) & (b)-(i)), and that he had
served a prior prison term (§ 667.5, former subd. (b)). The court sentenced defendant to
70 years to life.



         1   All further statutory references are to the Penal Code unless otherwise indicated.
       On appeal, defendant contends that his trial counsel rendered ineffective assistance
of counsel by failing to request a jury instruction regarding the killing being excused as
an accident as set forth in CALCRIM No. 510. He argues that his murder conviction
must be reversed as a result.
       For reasons that we will explain, we will affirm the judgment.
                                    II. BACKGROUND
       Defendant was charged by first amended information with the murder of Carlos
Alberto Martinez (§ 187, subd. (a); count 1) and assault with a firearm with respect to
Jose Rodriguez Martinez (§ 245, subd. (a)(2); count 2). The information also alleged that
defendant personally and intentionally discharged a firearm and proximately caused death
(§ 12022.53, subds. (b), (c) & (d)) regarding the murder, and that he personally used a
firearm (§ 12022.5, subd. (a)) regarding the assault. The information further alleged that
defendant had one prior serious felony conviction that also qualified as a strike (§ 667,
subds. (a)(1) & (b)-(i)), and that he had served prior prison terms (§ 667.5, subd. (b)).
       A. The Trial
       The homicide victim, Carlos Martinez, and his girlfriend, Amy Fernandez, lived in
a tent in Watsonville. Their tent was located in a slough that contained bushes, vines, and
tree stumps. The slough was located behind some businesses and down a steep hill.
       The victim was shot by defendant on the afternoon of June 12, 2015. The
evidence reflected that prior to the incident, (1) defendant, (2) his girlfriend, (3) a
childhood friend of defendant named Tiffany Ball, and (4) Ball’s boyfriend John Hankins
arrived in the area by vehicle. Defendant and his friend Ball proceeded down the hill into
the area where the victim and his girlfriend Fernandez lived. Defendant apparently had a
dispute with Fernandez. A verbal argument ensued between some of the individuals
present, followed by a physical altercation. During the physical altercation, defendant hit
and shot the victim. Defendant, his girlfriend, Ball, and her boyfriend fled the scene in
the vehicle. Defendant was located and arrested five days later, on June 20, in Salinas.

                                               2
       The victim died from a close-range gunshot wound to the chest. He also had a
laceration on the back of his head caused by a “blunt trauma.” The head injury could
have been caused by the head hitting any relatively hard object with an uneven surface,
including being hit with the butt of a gun. The victim also had two bruises on the left
side of his waistline. The bruises could have been caused by being punched or by falling
onto a relatively hard object. The victim also had a puncture wound that was
0.3 centimeters in diameter on his upper body. It was a “really insignificant wound” and
probably caused by a thorn, but it could have been caused by an ice pick or a really fine
pointy object that barely penetrated the skin. The victim was five feet three inches tall.
       At trial, the jury heard conflicting testimony about what occurred just prior to the
shooting from (1) Jose Rodriguez,2 who defendant had pointed a gun at prior to the
shooting (count 2; assault with a firearm); (2) the homicide victim’s girlfriend,
Fernandez; (3) defendant’s friend, Ball; and (4) Ball’s boyfriend, Hankins.
                                      1. Jose Rodriguez
       Rodriguez testified that he had known the victim and the victim’s girlfriend for
two or more years. On the day of the incident, Rodriguez visited the victim and the
victim’s girlfriend at their campsite. Rodriguez eventually saw defendant at the top of
the hill. Defendant aggressively stated that “[h]e wanted his drugs.” Rodriguez had seen
the victim’s girlfriend sell “crystal meth” three or four times. Rodriguez saw two other
people at the top of the hill—a woman and a man (apparently Ball and Hankins).
       When defendant was halfway down the hill, Rodriguez could see a gun in
defendant’s hand. Defendant pointed the gun at the victim and the victim’s girlfriend
several times. At some point, defendant told the victim to pay him. When defendant was
near the victim and arguing with the victim’s girlfriend, Ball and Hankins came down the



       2At trial, Rodriguez stated that his name was Jose Rodriguez Martinez and that he
went by the last name of Rodriguez.

                                             3
hill. Hankins did not join in the argument or the ensuing physical altercation. Ball, on
the other hand, argued with, and tried to hit, the victim’s girlfriend. The victim told
defendant to calm down, and the victim tried to separate the women. Defendant hit the
victim in the head with the butt of the gun, and the victim fell to his knees.
       According to Rodriguez, Ball appeared to stumble into defendant’s arm and then
Rodriguez heard a gunshot. It appeared to Rodriguez that defendant had fired “[b]y
accident because he was pushed.” Prior to being pushed or bumped, defendant had his
finger on the trigger and was pointing the gun at the victim from about two feet away.
The victim’s girlfriend had been kneeling and holding the victim at the time. Rodriguez
never saw Ball on the ground. After the shooting, defendant, who appeared surprised and
scared, left the scene, followed by Ball and Hankins.
       Rodriguez ran up the hill and called the police. He testified that many of the
things that he told law enforcement about the incident were not true.
       After Rodriguez indicated at trial that he did not recall defendant hitting the victim
more than once, portions of Rodriguez’s testimony from the preliminary hearing were
admitted into evidence. At the preliminary hearing, Rodriguez testified that defendant hit
the victim, who was on the ground, several times on the back and in the abdomen with
both hands, including with the hand holding the gun, with fists, and with the butt of the
gun. Defendant also pointed the gun at Rodriguez and told him move over, which
deterred him from intervening.
                                      2. Amy Fernandez
       Fernandez, who was the victim’s girlfriend, testified 3 that she met defendant
several years ago. Fernandez admitted she was a “middle person for narcotics sales” but
denied engaging in any narcotics transactions with defendant. She acknowledged buying



       3Fernandez did not testify at trial, but her videotaped testimony from the
preliminary hearing and a transcript of the testimony were admitted into evidence at trial.

                                              4
marijuana from defendant “a few times.” Fernandez, the victim, defendant, and his
girlfriend had smoked “weed” together.
       Fernandez testified that on the day prior to the homicide, she loaned $25 to
defendant. They were each planning to obtain additional money to go “halves” on a hotel
room for themselves and apparently for their significant others. After loaning the money,
Fernandez thought defendant and his girlfriend would come back to Fernandez’s camp,
that they would get the rest of the money together, and that they would go get the room.
When Fernandez saw defendant and his girlfriend later that day, she learned that
defendant and his girlfriend had gone ahead and obtained a room. They offered the
shower to Fernandez and the victim. Fernandez declined. The conversation was friendly,
and no one brought up the loaned money.
       Fernandez saw defendant the following day. Fernandez and the victim were at
their own camp. Defendant, his friend Ball, and Ball’s boyfriend Hankins were near the
top of the hill. Ball’s boyfriend remained at the top of the hill. Fernandez never saw
defendant’s girlfriend during the incident.
       Fernandez and Ball got into a verbal argument “about something related to
[Fernandez] and the defendant.” Fernandez became upset because Ball was ordering
Rodriguez, who was visiting, “to stay put and not move.” Fernandez testified that
defendant stated the “he didn’t know if he could trust [her],” which did not make sense to
Fernandez.
       As defendant was coming down the hill, Fernandez saw that he had a gun, which
she later observed was a “small revolver.” Defendant pointed it towards the tent as he
angrily called the victim’s name. After the victim came out of the tent and stood by
Fernandez, defendant picked up a “2-by-4” and gave it to Ball. Fernandez did not
remember whether she picked up an ice pick at this point. She did keep an ice pick at her
camp for protection.



                                              5
       The victim got in between Ball and Fernandez. Ball attempted to hit the victim in
the head with the “2-by-4.” The victim and Fernandez attempted to block it. Fernandez
fell back onto the ground, the victim fell face down on top of her, and Ball fell to the side
of Fernandez and on top of Fernandez’s arm.
       Defendant came closer to the group and bent over to punch the victim twice in the
back. Fernandez tried to block defendant with her leg, and she also tried to get her arm
out from under Ball. Fernandez heard the victim “gasp,” but she did not see what caused
him to do so. She turned her head and saw defendant “retracting with the gun in his
hand.” The victim, who was not wearing a shirt, immediately had bruising on the left
side of his ribs. Based on the way defendant was moving his arm back, it appeared he
had just punched the victim. At some point while Fernandez and the victim were on the
ground, defendant pointed the gun at them.
       Fernandez turned her head again to try to get her arm out and then heard a loud
“ring.” She looked at defendant who appeared surprised and angry. Within seconds,
defendant ran off. Fernandez saw the victim bleeding and also saw a cut or gash to the
back of his head before she turned him over.
                                        3. Tiffany Ball
       Ball testified that she knew defendant when he was a child. She next saw him in
June 2015, at a Watsonville motel the day prior to the homicide. Defendant had a room
with his girlfriend, and Ball and her boyfriend, Hankins, 4 went to the room. Hankins
brought methamphetamine, and “[e]verybody had some. Ball and Hankins stayed in the
room for less than an hour.




       4   By the time of trial in November 2016, Ball and Hankins were engaged to be
married.

                                              6
       The following day, as Ball and Hankins were leaving the motel, they offered
defendant and his girlfriend a ride. Defendant eventually asked Hankins to drive to an
area near the slough.
       Defendant exited the vehicle and went to talk to Fernandez, whose camp was
down the hill. Defendant and Fernandez exchanged words. Ball went down to the camp
because she wanted defendant and Fernandez to “move along with whatever they were
discussing because [Ball] needed to go back to work.” The victim came out of a tent and
stood by Fernandez. Defendant’s voice was serious, and Fernandez’s voice started to
sound aggressive.
       Fernandez started walking away, and Ball followed her. Ball knew Fernandez
“well enough” that she thought she could “calm the situation a little.” However,
Fernandez turned around with an ice pick and tried to stab Ball. Ball used both hands to
grab Fernandez’s arm in the air.
       The victim came over, grabbed both women’s wrists, and got in between them.
Ball thought the victim might have been trying to stop Fernandez. All three fell down in
the struggle. According to Ball, she was on the bottom, the victim was on his left side on
top of her, and Fernandez was on top of Ball and in front of the victim. As Ball struggled
to get out, she saw defendant kick the victim’s buttocks twice. Ball saw defendant
holding a pistol at the time.
       Ball was able to get out from underneath the victim, and the victim also started to
get up. Fernandez remained on the ground “[n]ot doing anything.” Ball testified that
Fernandez was not a threat to her (Ball) at that point, nor was the victim. Ball was no
longer concerned about the ice pick anymore.
       Defendant punched the victim from behind with both hands while holding the gun
in his left hand. Defendant punched the victim while the victim was on the ground, as he
was standing up, and when he briefly stood up. Ball testified that when defendant hit the
victim with his left hand, his hand bounced off the victim’s body, and the gunshot

                                             7
occurred. She testified that the gun went off “in the middle of a punch” and that it “was
an accident.” She did not think defendant shot the victim on purpose. According to Ball,
at the time the victim was shot, he had his back to defendant, and he fell face down on
top of Fernandez. Ball acknowledged that it was a “pretty dangerous thing” to have a
gun in your hand and hit somebody with it, and that “there’s a real risk that the gun is
going to go off.”5
       Defendant “jumped out of there . . . like a scared cat” and left the campsite. Ball
was in shock. Hankins, who had hung back and had not gotten involved in the verbal or
physical altercation, departed the campsite with Ball. Defendant’s girlfriend did not go
down to the campsite during the entire incident. Defendant, his girlfriend, Ball, and
Hankins left the scene together in the vehicle. At some point, defendant and his
girlfriend exited the vehicle, and Hankins and Ball drove off. Ball testified that she and
Hankins turned themselves into the police four days later in Monterey County.
       At trial, Ball denied that she had picked up anything, including a “two-by-four,”
when she walked down the path to the camp. When interviewed by law enforcement,
however, she told them that she picked up a “two-by-four” in case she needed to defend
herself, but that she put it right back down. She also told law enforcement that she
pushed the “two-by-four” towards the victim, tapped him with it, and dropped it. Ball
never told law enforcement that Fernandez came at her (Ball) with an ice pick. Instead,



       5  Defendant’s trial counsel objected to the prosecutor’s questions about whether it
was “pretty dangerous” to hit somebody with a gun in your hand and whether there was a
“real risk” the gun would go off. The trial court overruled the objections and later
explained to the jury, “I allowed the DA to ask those specific types of questions based on
this witness giving you the opinion that she believed this was all an accident. This is not
a legal opinion. This is not professional testimony. She has given you her opinion. The
DA just asked her, ‘What do you mean by that, you thought it was an accident?’ based on
these other factors. So I am going to allow you to consider that evidence. Again, this is
not expert opinion. This is not a legal conclusion. You get to decide how to use this
evidence.”

                                             8
she reported that she “didn’t know who [Fernandez] was going to poke with the ice pick.”
She told law enforcement that when everyone was on the ground, Fernandez was not a
threat, and that Ball was “ ‘more in fear for [Fernandez] because she was such a little
thing, and she was on the bottom.’ ” Ball herself was five feet six inches tall. Ball
further told law enforcement that defendant could have just turned around and walked
away. She reported that “defendant was on top of everybody just going to town hitting”
the victim. Ball reported that defendant “whacked” the victim with the gun “a few good
times” and punched him in the head. Ball further told law enforcement that when the
three were on the ground “like a dog pile,” defendant “pulled out his gun” and “shot [the
victim] in the body.” However, she also told law enforcement that she was not in the pile
and that she never saw the gun. Ball reported that Hankins had been at the top of the hill
when the gun was fired.
        At trial, Ball did not recall telling Fernandez to accept something from defendant.
According to her preliminary hearing testimony, which was admitted into evidence at
trial, she testified that the pair were arguing about $25, and that she yelled down for
Fernandez to accept the $25 because defendant had it. She also testified that she picked
up the “two-by-four” before Fernandez picked up the ice pick. Ball further testified that
she thought the victim was trying to prevent Fernandez from coming at Ball with the ice
pick.
                                       4. John Hankins
        Hankins testified that he saw defendant partway down the hill pointing a pistol
into the air. Defendant and Fernandez were yelling and then Ball became involved.
Fernandez held an ice pick in the air and tried to stab Ball. Ball grabbed Fernandez’s
wrist. The victim got in between the women, grabbed Fernandez’s wrists, and tried to
calm her down. The trio moved a few feet before they fell. Fernandez fell on her back,
the victim fell face down on top of her, and Ball fell to the side. It appeared Fernandez
was still trying to poke Ball.

                                             9
       Defendant unsuccessfully tried to pull the victim’s hands off Fernandez.
Defendant kicked and hit the victim while holding the gun. According to Hankins, the
victim continued to hold Fernandez’s hand despite being kicked and hit. Ball was also
still holding Fernandez’s wrist. When defendant used the hand holding the gun to hit the
victim, defendant’s hand bounced off and the gun fired. Defendant looked surprised,
screamed, and left the campsite. Hankins testified that the shooting by defendant was an
“accident.” According to Hankins, when they were driving away from the scene,
defendant was “freaked out,” screaming, and saying, “Go, go.”
       Hankins was interviewed by law enforcement four days after the homicide.
Hankins indicated that he had stayed at the top of the hill while Ball went down to the
camp. He further stated that he had heard a “bang,” but that he did not see anything, and
he did not know there was a shooting until later.
       Defendant did not testify at trial.
       B. Jury Instructions and Argument to the Jury
       During trial and outside the presence of the jury, the trial court discussed jury
instructions with counsel. Defendant’s trial counsel stated that all the witnesses who
were in the slough testified that defendant “did not intend or did not appear to intend to
fire the weapon, that it was done accidentally; and, therefore, the defendant did not intend
to kill [the victim].” At a subsequent jury instruction conference, defense counsel
indicated that his theory of the case was that defendant committed involuntary
manslaughter because the death occurred while he was brandishing a firearm and/or
while he was committing an act with criminal negligence.
       Regarding the killing of the victim, the jury was instructed regarding first degree
murder, second degree murder, voluntary manslaughter based on imperfect defense of
another (Tiffany Ball), involuntary manslaughter, and firearm enhancement allegations.
Regarding first and second degree murder, the jury was instructed that a defendant acts
with implied malice if: the defendant (1) intentionally committed an act, (2) the natural

                                             10
and probable consequences of the act were dangerous to human life, (3) the defendant
knew the act was dangerous to human life, and (4) the defendant deliberately acted with
conscious disregard for human life. (See CALCRIM No. 520.)
       The jury was instructed that a defendant commits involuntary manslaughter if:
(1) the defendant committed a crime or a lawful act in an unlawful manner, (2) the
defendant committed the crime or act with criminal negligence, and (3) the defendant’s
acts caused the death of another person. (See CALCRIM No. 580.) The jury was further
instructed that the crime of brandishing a firearm is committed if: (1) the defendant drew
or exhibited a firearm in the presence of someone else, (2) the defendant did so in a rude,
angry, or threatening manner, or the defendant use the firearm in a fight or quarrel, and
(3) the defendant did not act in defense of someone else.
       Regarding two of the firearm enhancement allegations attached to the murder
count, the jury was instructed in part that the prosecutor must prove that the defendant
“intended to discharge the firearm.” (See § 12022.53, subds. (c) & (d) .)
       At the close of evidence, the prosecutor argued to the jury that there was
undisputed evidence that defendant had a gun out during the incident, that he punched the
victim at least once, that he hit the victim with the gun, that the gun fired and killed the
victim, and that defendant ran away from the scene. The prosecutor also contended that
the evidence showed that defendant went to the scene holding a loaded gun, pointed it
several times at the victim and Fernandez, hit the victim in the head with the gun, and
used the hand that was holding the gun to punch the victim. The prosecutor argued that
everyone would know that hitting someone with a loaded gun was behavior that was
dangerous to human life, and that engaging in such behavior amounted to an intent to kill
or at a minimum a disregard for human life. Apparently in reference to Ball and her
boyfriend Hankins, the prosecutor argued that the only two witnesses who stated that the
gun bounced off the victim and fired, seemingly without any intent by defendant to do so,
were two witnesses who failed to describe the event consistently on multiple occasions.

                                              11
Regarding the firearm allegations attached to the murder count, the prosecutor contended
that defendant intentionally fired the gun. Regarding the count for assault with a firearm,
the prosecutor contended that defendant had pointed the gun at Rodriguez.
       Defendant’s trial counsel argued to the jury that defendant did not intend to shoot
or kill the victim, and that the only verdict the jury could reasonably reach was that
defendant was guilty of involuntary manslaughter. Regarding the witnesses who
testified, defendant’s trial counsel acknowledged: “Tiffany Ball certainly does not cover
herself in glory during this event or frankly during these proceedings, nobody does, not a
single person does.” Counsel contended, however, that Ball, Hankins, and Rodriguez
each indicated the gunshot was an accident, and that Fernandez testified that defendant
appeared surprised after the shot. Counsel contended that under these circumstances,
there was no express malice because there was no intent to kill. Counsel also argued that
there was no implied malice because the victim’s death was not a natural and probable
consequence of defendant swinging the gun in his hand, and there was no evidence that
he knew the act was dangerous to human life. Regarding voluntary manslaughter,
counsel contended that such a charge “presupposes” a defendant intended to use deadly
force, but that in this case, the evidence reflected that defendant did not intend to use
deadly force. Regarding involuntary manslaughter, which includes as an element that the
defendant committed a crime or a lawful act in an unlawful manner, counsel conceded
that defendant committed the crime of brandishing a firearm, which further meant that
defendant did not act in defense of someone else. Counsel stated, “Now, folks, we’re not
going to argue to you that there was no crime here. Okay. That would be absurd. . . .
What the evidence is and what the evidence shows, what the evidence proves is
involuntary manslaughter, it wasn’t murder.” Counsel urged the jury to find defendant
not guilty of murder and guilty only of involuntary manslaughter. Regarding the firearm
enhancements for count 1, defendant’s trial counsel contended that defendant d id not
intentionally discharge the gun.

                                              12
       C. Jury Verdicts and Sentencing
       The jury found defendant guilty of the second degree murder of Carlos Martinez
(§ 187, subd. (a); count 1). The jury found that, in the commission of the murder,
defendant personally used a firearm (§ 12022.53, subd. (b)), personally and intentionally
discharged a firearm (§ 12022.53, subd. (c)), and proximately caused death (§ 12022.53,
subd. (d)). The jury also found defendant guilty of assault with a firearm (§ 245,
subd. (a)(2); count 2), and that he personally used a firearm (§ 12022.5, subd. (a)).
       In a bifurcated proceeding, the trial court found true that defendant had a prior
conviction for first degree burglary that also qualified as a strike (§ 667, subds. (a)(1) &
(b)-(i)), and that he had served a prior prison term (§ 667.5, subd. (b)).
       The trial court sentenced defendant to 70 years to life.
                                    III. DISCUSSION
       Defendant contends that his trial counsel should have “request[ed] a jury
instruction on the defense of accident as set forth in CALCRIM [No.] 510,” and that his
trial counsel rendered ineffective assistance by failing to do so.
       The Attorney General contends that CALCRIM No. 510 regarding an accident
was not warranted by the evidence because it only applies when the defendant’s conduct
is entirely blameless. The Attorney General argues that here, defendant’s conduct was at
a minimum criminally negligent. Second, the Attorney General contends that
defendant’s trial counsel appropriately argued to the jury that the shooting was a
combination of defendant’s culpable negligence and accident, and that the jury could
have found the defendant guilty of involuntary manslaughter if the jury believed the
killing was partially the result of an accident. Third, the Attorney General contends that
the omission of a jury instruction regarding accident was not prejudicial to defendant
because other instructions covered similar legal principles and the jury ultimately found
true the enhancements allegations regarding defendant having intentionally discharged a
firearm.

                                              13
       A. Law
                                          1. Homicide
       Defendant was convicted of second degree murder. “ ‘Second degree murder is
the unlawful killing of a human being with malice, but without the additional elements
(i.e., willfulness, premeditation, and deliberation) that would support a conviction of first
degree murder. [Citations.]’ [Citation.]” (People v. Chun (2009) 45 Cal.4th 1172,
1181.) Malice “may be either express or implied.” (Ibid.) It is express when there is a
deliberate intention to kill. (Ibid.) It is implied when the defendant engages in an
intentional act, “ ‘ “the natural consequences of which are dangerous to life,” ’ ” and the
defendant “ ‘ “knows that his conduct endangers the life of another and . . . acts with a
conscious disregard for life.” [Citation.]’ [Citation.]” (Ibid., fn. omitted; see, People v.
Lasko (2000) 23 Cal.4th 101, 107.)
       In addition to first and second degree murder, the jury was also instructed
regarding voluntary manslaughter and involuntary manslaughter. Regarding voluntary
manslaughter, a person who kills “in a ‘sudden quarrel or heat of passion’ ” (People v.
Moye (2009) 47 Cal.4th 537, 549 (Moye)), or in “imperfect self-defense” or “[i]mperfect
defense of others” (People v. Trujeque (2015) 61 Cal.4th 227, 271 (Trujeque))—the
unreasonable belief in having to act in self-defense or in defense of others—may be
guilty of voluntary manslaughter, as the element of malice is negated. (Moye, supra, at
p. 549; Trujeque, supra, at pp. 270, 271.)
       A person who kills without the intent to kill and without conscious disregard for
life may be guilty of involuntary manslaughter. (People v. Butler (2010) 187
Cal.App.4th 998, 1006.) Involuntary manslaughter may arise when the defendant
performs an act—including a lawful act, a misdemeanor, or a noninherently dangerous
felony—with the mens rea of criminal negligence, and the defendant’s act causes the
death of another person. (Ibid.) Criminal negligence occurs when the defendant engages
in reckless conduct that creates a high risk of death or great bodily harm, and an

                                             14
ordinarily prudent person would foresee that the conduct would create such a risk. (See
id. at p. 1008.)
                                         2. Accident
       A homicide “committed by accident and misfortune” is “excusable.” (§ 195,
subd. 1; see also § 26, subd. Five.) “Generally, the claim that a homicide was committed
through misfortune or by accident ‘amounts to a claim that the defendant acted without
forming the mental state necessary to make his or her actions a crime.’ [Citation.]”
(People v. Jennings (2010) 50 Cal.4th 616, 674.) As explained by the California
Supreme Court, “ ‘accident’ ” is not an affirmative defense and is instead “a request for
an instruction that negates the intent element of malice murder. [Citation.]” (People v.
Gonzalez (2018) 5 Cal.5th 186, 199, fn. 3 (Gonzalez).)
       A trial court generally does not have a sua sponte duty to instruct on the issue of
accident. (People v. Anderson (2011) 51 Cal.4th 989, 996; see id. at p. 997.) “A trial
court must give a requested instruction only if it is supported by substantial evidence, that
is, evidence sufficient to deserve jury consideration. [Citations.]” (People v. Marshall
(1997) 15 Cal.4th 1, 39-40; accord, Gonzalez, supra, 5 Cal.5th at p. 199, fn. 3.)
       CALCRIM No. 510 addresses a killing that resulted from an accident. At the time
of defendant’s trial in 2016, former CALCRIM No. 510 stated:
       “The defendant is not guilty of (murder/ [or] manslaughter) if (he/she) killed
someone as a result of accident or misfortune. Such a killing is excused, and therefore
not unlawful, if:
       “1. The defendant was doing a lawful act in a lawful way;
       “2. The defendant was acting with usual and ordinary caution;
       “AND
       “3.The defendant was acting without any unlawful intent.
       “A person acts with usual and ordinary caution if he or she acts in a way that a
reasonably careful person would act in the same or similar situation.

                                             15
       “The People have the burden of proving beyond a reasonable doubt that the killing
was not excused. If the People have not met this burden, you must find the defendant not
guilty of (murder/ [or] manslaughter).” (CALCRIM No. 510 (2012).)
                            3. Ineffective Assistance of Counsel
       “ ‘In order to establish a claim of ineffective assistance of counsel, defendant bears
the burden of demonstrating, first, that counsel’s performance was deficient because it
“fell below an objective standard of reasonableness [¶] . . . under prevailing professional
norms.” [Citations.] Unless a defendant establishes the contrary, we shall presume that
“counsel’s performance fell within the wide range of professional competence and that
counsel’s actions and inactions can be explained as a matter of sound trial strategy.”
[Citation.] If the record “sheds no light on why counsel acted or failed to act in the
manner challenged,” an appellate claim of ineffective assistance of counsel must be
rejected “unless counsel was asked for an explanation and failed to provide one, or unless
there simply could be no satisfactory explanation.” [Citations.] If a defendant meets the
burden of establishing that counsel’s performance was deficient, he or she also must
show that counsel’s deficiencies resulted in prejudice, that is, a “reasonable probability
that, but for counsel’s unprofessional errors, the result of the proceeding would have been
different.” [Citation.]’ [Citation.]” (People v. Lopez (2008) 42 Cal.4th 960, 966
(Lopez).)
       B. Analysis
       Defendant fails to demonstrate that his trial counsel rendered ineffective assistance
of counsel by failing to request CALCRIM No. 510 regarding accident.
       First, trial counsel’s failure to request CALCRIM No. 510 may have been the
product of “ ‘ “sound trial strategy.” ’ ” (Lopez, supra, 42 Cal.4th at p. 966.)
       The witnesses who testified about the events just prior to the shooting were
inconsistent with respect to each other, and with respect to what they previously stated to
law enforcement or what they testified to at the preliminary hearing. For example,

                                             16
Rodriguez testified at trial that just before the shooting, Ball was standing, and he never
saw her on the ground during the incident. Rodriguez further testified that the gunshot
appeared to be an accident, because Ball stumbled and pushed defendant and the gun
fired thereafter. In contrast, Fernandez testified at trial that Ball was already on the
ground when the gunshot occurred. Further, Ball and her boyfriend Hankins made no
mention of Ball bumping into defendant, and the pair instead testified at trial that the
gunshot occurred when defendant’s hand bounced off the victim after defendant had hit
the victim. In further contrast, Ball previously told law enforcement that defendant
“pulled out his gun” and “shot [the victim] in the body.” Hankins, in contrast to his trial
testimony, told law enforcement that he had stayed at the top of the hill, that he did not
see anything, and that he did not know there was a shooting until later.
         Further, although Rodriguez, Ball, and Hankins each indicated at trial that the
shooting was an accident, they also provided testimony that indicated the shooting
occurred while defendant was engaging in unlawful behavior. For example, Rodriguez
testified that defendant, prior to being bumped by Ball, had his finger on the trigger and
was pointing the gun at the victim from about two feet away as if defendant was going to
shoot.
         Ball, meanwhile, testified at trial that the shooting occurred after she and the
victim had separated from the pile on the ground, and that the victim and Fernandez were
no longer a threat to Ball. Defendant, however, continued to punch the victim, including
with the hand that was holding the gun, until the gun fired. Ball likewise told law
enforcement that when everyone was on the ground, Fernandez was not a threat, and that
Ball was “ ‘more in fear for [Fernandez] because she was such a little thing, and she was
on the bottom.’ ” Further, according to Ball’s testimony from the preliminary hearing,
which was introduced at trial, Ball thought the victim was actually trying to prevent
Fernandez from coming at Ball with the ice pick. Hankins similarly testified at trial that,
while Ball and the victim were on the ground holding onto Fernandez’s wrist or hand,

                                               17
defendant was kicking and hitting the victim while holding the gun. Thus, Hankins’s and
Ball’s testimony and/or prior statements indicated that Ball was not in need of defense by
defendant at the time of the shooting, and Rodriguez’s testimony established that
defendant was brandishing a firearm at the time of the shooting.
       Defendant’s trial counsel seemingly recognized the many problems with the
various witnesses’ testimony, by stating in argument to the jury: “Tiffany Ball certainly
does not cover herself in glory during this event or frankly during these proceedings,
nobody does, not a single person does.” Further, in argument to the jury regarding
involuntary manslaughter, which includes as an element that the defendant committed a
crime or a lawful act in an unlawful manner, counsel conceded that defendant committed
the crime of brandishing a firearm, which as instructed to the jury, meant that defendant
did not act in defense of someone else. Counsel admitted frankly, “Now, folks, we’re not
going to argue to you that there was no crime here. Okay. That would be absurd. . . .
What the evidence is and what the evidence shows, what the evidence proves is
involuntary manslaughter, it wasn’t murder.” Counsel’s argument to the jury echoed his
earlier statement to the trial court during a jury instruction conference regarding the
defense theory of the case. Specifically, the defense theory was that defendant
committed involuntary manslaughter because the death occurred while defendant was
brandishing a firearm and/or while he was committing an act with criminal negligence.
       Defendant on appeal, in contending that CALCRIM No. 510 regarding accident
should have been requested by his trial counsel, merely cites a few portions of the lay
witnesses’ testimony and the argument of his trial counsel which characterize the
shooting as an accident. As set forth above, however, former CALCRIM No. 510 (2012)
requires more than just lay opinion or attorney argument that the killing was an
“accident.” For an “accident” to “excuse[]” a killing, the defendant must have been
“doing a lawful act in a lawful way” and “acting with usual and ordinary caution.” (Ibid.)
“A person acts with usual and ordinary caution if he or she acts in a way that a

                                             18
reasonably careful person would act in the same or similar situation.” (Ibid.) On appeal,
defendant fails to identify what evidence would support a finding that he was “doing a
lawful act in a lawful way” and “acting with usual and ordinary caution” at the time the
gun fired on the victim. (Ibid.) The evidence instead overwhelmingly reflected that
defendant was brandishing a firearm and/or physically attacking the victim, including
hitting the victim with the hand holding the gun, at the time the gun fired.
       On this record, given the numerous inconsistencies between and by the witnesses
about what happened immediately prior to the shooting, and in view of defendant’s trial
counsel’s frank acknowledgment to the jury about issues with the witnesses and about
defendant having committed the crime of brandishing a firearm prior to the shooting,
counsel may have reasonably been attempting to maintain credibility with jury by arguing
that it should return a verdict on the lesser offense of involuntary manslaughter instead of
murder, rather than straining credulity with an argument (and instruction) on accident
under former CALCRIM No. 510. (See People v. Bolin (1998) 18 Cal.4th 297, 335
(Bolin) [“[c]onceding some measure of culpability” may be a valid tactical choice];
People v. Mitcham (1992) 1 Cal.4th 1027, 1060-1061 (Mitcham) [“good trial tactics often
demand complete candor with the jury,” and “in light of the weight of the evidence
incriminating a defendant, an attorney may be more realistic and effective by avoid ing
sweeping declarations of his or her client’s innocence”].) Even on appeal, defendant
appears to recognize the weaknesses in calling the shooting an “accident” as legally
defined in former CALCRIM No. 510. In this regard, defendant asserts that the
instruction should have been requested by trial counsel because it was “a simple thing to
request, and at worst all that would have happened would be that the trial court would
decline to give the instruction.” In view of the record as we have described, this is not a
persuasive argument to support the contention that trial counsel was ineffective for failing
to request former CALCRIM No. 510 regarding accident. (See People v. Price (1991) 1
Cal.4th 324, 387 [“Counsel does not render ineffective assistance by failing to make

                                             19
motions or objections that counsel reasonably determines would be futile.”]; Bolin, supra,
18 Cal.4th at p. 335; Mitcham, supra, 1 Cal.4th at pp. 1060-1061.)
       Second, even assuming trial counsel should have requested former CALCRIM
No. 510 regarding accident, defendant fails to establish that he was prejudiced by
counsel’s failure to do so. On this point, defendant does not argue that there is a
“ ‘ “reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” [Citation.]’ [Citation.]” (Lopez, supra, 42
Cal.4th at p. 966.) Indeed, we agree with the Attorney General that defendant has not
established such a “ ‘ “reasonable probability.” ’ ” (Ibid.)
       The failure to give a requested instruction may be “harmless under the standard
articulated in either Chapman v. California (1967) 386 U.S. 18, 36 (error is prejudicial
unless it appears beyond a reasonable doubt that the error did not contribute to the
verdict) or People v. Watson (1956) 46 Cal.2d 818, 836 (error is prejudicial if it is
reasonably probable the defendant would have obtained a more favorable result absent
the error). [¶] Harmless error analysis is appropriate when, in the circumstances, it can
be said that assuming instructional error, ‘ “the factual question posed by the omitted
instruction was necessarily resolved adversely to the defendant under other, properly
given instructions.” ’ [Citation.]” (People v. Scully (2021) 11 Cal.5th 542, 594-595
(Scully).)
       As we set forth above, former CALCRIM No. 510 regarding accident applies
when the “defendant was doing a lawful act in a lawful way,” “was acting with usual and
ordinary caution,” and “was acting without any unlawful intent.” Here, in connection
with two firearm enhancement allegations, the jury found true that defendant intended to
discharge the firearm (see § 12022.53, subds. (c) & (d) [a person who, in the commission
of murder, “intentionally discharges a firearm”]). “These explicit findings demonstrate
that the jury necessarily rejected defendant’s argument that he accidentally shot the
[victim].” (Scully, supra, 11 Cal.5th at p. 595.) As the failure to give former CALCRIM

                                             20
No. 510 regarding accident would have been harmless in this case (see Scully, supra, at
pp. 594-595), it necessarily follows that defendant cannot show prejudice by trial
counsel’s failure to request the instruction for purposes of defendant’s claim of
ineffective assistance of counsel.
       In view of the record, we also find unpersuasive defendant’s contention regarding
the prejudice prong of his ineffective assistance claim that trial counsel’s deficient
performance rendered the proceedings fundamentally unfair (see Lockhart v. Fretwell
(1993) 506 U.S. 364, 372; In re Harris (1993) 5 Cal.4th 813, 833). In this regard,
defendant argues that the trial proceedings were fundamentally unfair because the jury
had evidence regarding accident but were not “given the opportunity to make a decision
on this significant issue.”
       Assuming, without deciding, that the fundamental unfairness standard applies in
this context, we are not persuaded by defendant’s argument. As we have explained,
defendant fails to identify the evidence that would have supported a finding that the
killing was an accident pursuant to the legal principles set forth in former CALCRIM
No. 510, which provides that a killing is excused if the “ defendant was doing a lawful
act in a lawful way,” “was acting with usual and ordinary caution,” and “acting without
any unlawful intent.” In this case, to the contrary, the evidence overwhelmingly showed
that defendant was not doing a lawful act in a lawful way and was not acting with usual
and ordinary caution at the time the gun fired. Further, the jury’s findings regarding the
firearm enhancements reflect the jury’s belief that defendant intentionally discharged the
firearm and thus acted with unlawful intent. On this record, defendant fails to
persuasively demonstrate that trial counsel’s failure to request former CALCRIM
No. 510 regarding accident rendered the proceedings fundamentally unfair.
       Accordingly, we determine that defendant fails to establish a basis for reversal of
his murder conviction.



                                             21
                            IV. DISPOSITION
The judgment is affirmed.




                                  22
                    BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




DANNER, J.




WILSON, J.




People v. Acevedo
H047973